DETAILED ACTION
1.	This is a Final Office Action Correspondence in response to U.S. Application No. 16/269268 filed on May 03, 2021.	

Status of Claims
2.	Claims 21-32 are pending. 

Priority 
Examiner also acknowledges applicant’s claim to foreign priority under 35. U.S.C 119 of European Patent Application No. EP 13461536 filed on June 30, 2013.

Response to Arguments
3.	The Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 8 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Nothing in Bakalash teaches a first data set that the “set name is not a parent of the set identifier”.

	Examiner replies that Bakalash teaches this concept. (Fig. 11C(v) and Par. 209 Bakalash discloses the Parent List Structure. The Parent List Structure is seen as the first data structure. The items on the parent list are seen as the different data sets.  The set name is seen as the item name. The unique set identifier is seen as the parents.  The item A is the child of C, H, and D. The item A, has parents C,H,D. The item name is a 

	On Pg. 8 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Moreover, any modification of Bakalash to be hierarchy independent would destroy the principle of operation of Bakalash and render the mechanism inoperable. See MPEP §2143.01.V- VI (Applicant is not conceding that any such modification would even yield the claimed subject matter). The RDMS of Bakalash requires that there be a hierarchical relationship between tables.” Dimension 

	Examiner replies that Bakalash teaches this concept.  Par. 0172 Bakalash disclose the ability to access and retrieve any data element in the multi-dimensional data storage.  The ability to access any element makes each element hierarchy independent. In addition Juha discloses Par. 0093 Juha discloses using the metadata to perform a search. The metadata is used to receive a search term. The search term is used to search a database. Par. 0109 and Par. 0110 Juha discloses a tree structures with multiple primary key-foreign key reference forming a chain of tables.  Par. 0110 Juha discloses a primary key-foreign key references between a first and second table and a primary key-foreign key reference between a first and third table. The second and third table are seen as the two data set of all the data sets. The metadata associated with the search term is seen as the hierarchy independent since the metadata can access any item within the database.





Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


s 21-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 10,242,056. Although the conflicting claims are not identical, they are not patentably distinct from each other because both application deal with data drilling through hierarchal data to locate a target.


As to claim 1 a computer implemented method for database hierarchy-independent data drilling comprising: (a) accessing a database comprising:(1) a first data structure comprising definitions of at least two data sets, wherein a definition of a data set comprises a unique set identifier and a set name, (2) a second data structure comprising definitions of relations of the at least two data sets, wherein a definition of a relation comprises an identifier of the relation and wherein a relation is a type of logical path between two data sets (U.S. Patent No. 10,242,056 Claim 1 discloses (a) accessing a database comprising:(1) a first data structure comprising definitions of at least two data sets, wherein a definition of a data set comprises a unique set identifier and a set name, (2) a second data structure comprising definitions of relations of the at least two data sets, wherein a definition of a relation comprises an identifier of the relation, wherein a relation is a type of logical path between two data sets); 
and (3) a third data structure comprising definitions of set relations between the at least two data sets, wherein a definition of a set relation associates an identifier of a relation, from the second data structure, to the respective unique set identifiers of two data sets from the first data structure, wherein a given row of the third data structure comprises two unique set identifiers from the first data structure, wherein all data sets in the first data structure are hierarchy independent such that a set relation is capable of associating an identifier of a relation to the respective set identifiers of any two data sets of all of the data sets (U.S. Patent No.  10,242,056 Claim 1 discloses and (3) a third data structure comprising definitions of set relations between the at least two data sets, wherein a definition of a set relation associates an identifier of a relation, from the second data structure, to the respective unique set identifiers of two data sets from the first data structure, wherein a given row of the third data structure comprises two unique set identifiers from the first data structure, wherein all data sets in the first data structure are hierarchy independent such that (i) the data sets in the first data structure do not have a parent or child relationship to other data sets, and (ii) a set relation is capable of associating an identifier of a relation to the respective set identifiers of any two data sets of all of the data sets);
(b) setting a set identifier from the first data structure as a current data drilling state (U.S. Patent No. 10,242,056 Claim 1 discloses (c) setting the set identifier of the start data set as a current data drilling state;);
(c) presenting one or more data sets related to the current data drilling state to a user on a graphical user interface, wherein the one or more data sets related to the current data drilling state are identified by identifying definitions of set relations comprising the set identifier using the third data structure, wherein the one or more data sets include a second data set (U.S. Patent No. 10,242,056 Claim 1 discloses (d) finding one or more data sets related to the current data drilling state by identifying 
(d) receiving, from the user, a selection of the second data set from the one or more data sets; and (e) using the definitions of the relations in the second data structure to identify a hierarchy-independent relation between the current data drilling state and the second data set (U.S. Patent No. 10,242,056 Claim 1 discloses (e) identifying a hierarchy-independent relation between the current data drilling state and the second data set using the definitions of the relations in the second data structure).

As to claim 22 The method of claim 21, further comprising iteratively executing (c) to (e) for the current data drilling state until the logical path linking the start data set and an end data set has been data drilled (U.S. Patent No. 10,242,056 Claim 2 discloses (g) iteratively executing (d) to (f) for the current data drilling state until the logical path linking the start data set and an end data set has been data drilled).

As to claim 23 The method of claim 21, further comprising: outputting all discovered paths to data tables on the graphical user interface; selecting a first data table; selecting records from the first data table; and passing data of the selected records as parameters to queries for records from a second data table (U.S. Patent No. 10,242,056 Claim 3 discloses outputting all discovered paths to data tables on a graphical user interface; selecting a first data table; selecting records from the 

As to claim 24 The method of claim 21, wherein the database further comprises: a fourth data structure, comprising definitions of data properties of the at least two data sets,-wherein a definition of a data property includes an identifier of the data property, a set identifier from the first data structure, and a data property name; a fifth data structure, comprising definitions of data objects of the at least two data sets, wherein a definition of a data object includes a unique data object identifier and a set identifier from the first data structure; and a sixth data structure, comprising definitions of data object values, wherein a definition of a data object value comprises (i) the data object value, (ii) a data object identifier from the fifth data structure, and (iii) a data property identifier from the fourth data structure (U.S. Patent No. 10,242,056 Claim 4 discloses a fourth data structure, comprising definitions of data properties of the at least two data sets,-wherein a definition of a data property includes an identifier of the data property, a set identifier from the first data structure, and a data property name; a fifth data structure, comprising definitions of data objects of the at least two data sets, wherein a definition of a data object includes a unique data object identifier and a set identifier from the first data structure; and a sixth data structure, comprising definitions of data object values, wherein a definition of a data object value comprises (i) the data object value, (ii) a data object identifier from the fifth data structure, and (iii) a data property identifier from the fourth data structure).

25 The method of claim 24, wherein the database further comprises: a seventh data structure comprising definitions of relations between objects, wherein a definition of each object relation associates a relation from the second data structure to the respective data object identifiers of two data objects from the fifth data structure (U.S. Patent No. 10,242,056 Claim 5 discloses a seventh data structure comprising definitions of relations between objects, wherein a definition of each object relation associates a relation from the second data structure to the respective data object identifiers of two data objects from the fifth data structure).

As to claim 26 The method of claim 21, further comprising using the logical path, retrieving the second data set and setting the second data set as the current data drilling state (U.S. Patent No. 10,242,056 Claim 1 discloses and (f) using the logical path, retrieving the second data set and setting the second data set as the current data drilling state).

As to claim 27 A non-transitory computer-readable medium comprising machine-executable code that, upon execution by a computer, implements a method for data hierarchy-independent data drilling, the method comprising: (a) accessing a database comprising: (1) a first data structure comprising definitions of at least two data sets, wherein a definition of a data set comprises a unique set identifier and a set name (U.S. Patent No. 10,242,056 Claim 6 discloses a non-transitory computer-readable medium comprising machine- executable code that, upon execution by a computer, implements a method for data hierarchy- independent data drilling, the 
(2) a second data structure comprising definitions of relations of the at least two data sets, wherein a definition of a relation comprises an identifier of the relation, and wherein a relation is a type of logical path between two data sets (U.S. Patent No. 10,242,056 claim 6 discloses (2) a second data structure comprising definitions of relations of the at least two data sets, wherein a definition of a relation comprises an identifier of the relation, wherein a relation is a type of logical path between two data sets, and);
and (3) a third data structure comprising definitions of set relations between the at least two data sets, wherein a definition of a set relation associates an identifier of a relation, from the second data structure, to the respective unique set identifiers of two data sets from the first data structure, wherein a given row of the third data structure comprises two unique set identifiers from the first data structure, wherein all data sets in the first data structure are hierarchy independent such that a set relation is capable of associating an identifier of a relation to the respective set identifiers of any two data sets of all of the data sets (U.S. Patent No. 10,242,056 claim 6 discloses (3) a third data structure comprising definitions of set relations between the at least two data sets, wherein a definition of a set relation associates an identifier of a relation, from the second data structure, to the respective unique set identifiers of two data sets from the first data structure, wherein a given row of the third data structure comprises two unique set identifiers from the first data structure, wherein all data sets in 
(b) setting a set identifier from the first data structure as a current data drilling state (U.S. Patent No. 10,242,056 claim 6 discloses (c) setting the set identifier of the start data set as a current data drilling state); 
(c) presenting one or more data sets related to the current data drilling state to a user on a graphical user interface, wherein the one or more data sets related to the current data drilling state are identified by identifying definitions of set relations comprising the set identifier using the third data structure, wherein the one or more data sets include a second data set; (d) receiving, from the user, a selection of the second data set from the one or more data sets; and (e) using the definitions of the relations in the second data structure to identify a hierarchy- independent relation between the current data drilling state and the second data set (U.S. Patent No. 10,242,056 claim 6 discloses (d) finding one or more data sets related to the current data drilling state by identifying definitions of set relations comprising the set identifier of the start data set using the third data structure, wherein the one or more data sets include a second data set; (e) identifying a hierarchy-independent relation between the current data drilling state and the second data set using the definitions of the relations in the second data structure, wherein the second data set does not have a parent or child relationship to the current data drilling state, thereby finding a logical path between the start data set 

As to claim 28 the medium of claim 27, further comprising iteratively executing (c) to (e) for the current data drilling state until the logical path linking the start data set and an end data set has been data drilled (U.S. Patent No. 10,242,056 claim 7 discloses (g) iteratively executing (d) to (f) for the current data drilling state until the logical path linking the start data set and an end data set has been data drilled).

As to claim 29 the medium of claim 27, further comprising: outputting all discovered paths to data tables on the graphical user interface; selecting a first data table; selecting records from the first data table; and passing data of the selected records as parameters to queries for records from a second data table (U.S. Patent No. 10,242,056 discloses wherein the method further comprises: outputting all discovered paths to data tables on a graphical user interface; selecting a first data table; selecting records from the first data table; and passing data of the selected records as parameters to queries for records from a second data table).

As to claim 30 the medium of claim 27, wherein the database further comprises: a fourth data structure, comprising definitions of data properties of the at least two data sets, wherein a definition of a data property includes an identifier of the data property, a set identifier from the first data structure, and a data property name; a fifth data structure, comprising definitions of data objects of the at least two data sets, wherein a definition of a data object includes a unique data object identifier and a set identifier from the first data structure; and a sixth data structure, comprising definitions of data object values, wherein a definition of a data object value comprises (i) the data object value, (ii) a data object identifier from the fifth data structure, and (iii) a data property identifier from the fourth data structure (U.S. Patent No. 10,242,056 claim 9 discloses wherein the database further comprises: a fourth data structure, comprising definitions of data properties of the at least two data sets, wherein a definition of a data property includes an identifier of the data property, a set identifier from the first data structure, and a data property name; a fifth data structure, comprising definitions of data objects of the at least two data sets, wherein a definition of a data object includes a unique data object identifier and a set identifier from the first data structure; and a sixth data structure, comprising definitions of data object values, wherein a definition of a data object value comprises (i) the data object value, (ii) a data object identifier from the fifth data structure, and (iii) a data property identifier from the fourth data structure, the data object value being assigned to).

As to claim 31 the medium of claim 30, wherein the database further comprises: a seventh data structure comprising definitions of relations between objects, wherein a definition of each object relation associates a relation from the second data structure to the respective data object identifiers of two data objects from the fifth data structure (U.S. Patent No. 10,242,056 claim 10 discloses wherein the database further comprises: a seventh data structure comprising definitions of relations between objects, wherein a definition of each object relation associates a relation from the second data structure to the respective data object identifiers of two data objects from the fifth data structure).

As to claim 32 the medium of claim 27, further comprising using the logical path, retrieving the second data set and setting the second data set as the current data drilling state (U.S. Patent No. 10,242,056 Claim 6 discloses and (f) using the logical path, retrieving the second data set and setting the second data set as the current data drilling state).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



As to claim 21 Bakalash teaches a computer implemented method for database hierarch-independent data drilling comprising: 
(a) accessing a database comprising (Par. 0202 Bakalash discloses accessing a database);
(1) a first data structure comprising definitions of at least two data sets wherein a definition of a data set comprises a unique set identifier and a set name wherein the set name is not a parent of the set identifier (Fig. 11C(v) and Par. 209 Bakalash discloses the Parent List Structure. The Parent List Structure is seen as the first data structure. The items on the parent list are seen as the different data sets.  The set name is seen as the item name. The unique set identifier is seen as the parents.  The item A is the child of C, H, and D. The item A, has parents C,H,D. The item name is a child of C,H,D and not a parent. Therefore the item is seen as the set name A, not being a parent of the set identifier C,H,D); 
 (2) a second data structure comprising definitions of relations of the at least two data sets, wherein a definition of a relation comprises a unique identifier of the relation, wherein a relation is a type of logical path between two data sets (Fig. 11C(vi) and Par. 209 Bakalash discloses the Child List Structure. The child list structure is seen as the second data structure. The items on the child list are seen as the different 
and (3) a third data structure comprising definitions of set relations between the at least two data sets, wherein a definition of a set relation associates a unique identifier of a relation, from the second data structure, to the respective unique set identifier of two data sets from the first data structure (Fig. 11C(vi) and Par. 209 Bakalash discloses the Ordered List.  The item is seen as the identifier.  The children are seen as the unique set identifier of two data sets from the first data structure);
wherein a given row of the third data structure comprises two unique set identifiers from the first data structure (Fig. 11C(vi) and Par. 213 Bakalash discloses the row contains two unique set identifiers. The children are seen as the unique set identifier);
Bakalash does not teach but Juha teaches wherein all data sets in the first data structure are hierarchy independent such that a set relation is capable of associating a unique identifier of a relation to the respective set identifiers of any two data sets of all of the data sets (Par. 0093 Juha discloses using the metadata to perform a search. The metadata is used to receive a search term. The search term is used to search a database. Par. 0109 and Par. 0110 Juha discloses a tree structures with multiple primary key-foreign key reference forming a chain of tables.  Par. 0110 Juha discloses a primary key-foreign key references between a first and second table and a primary key-foreign key reference between a first and third table. The second and third table are seen as the two data set of all the data sets. The metadata associated with the 
Bakalash and Juha are analogous art because they are in the same field of endeavor, data drilling. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data drilling of Bakalash to include the efficient interface of Juha, to allow data to be located by the user more efficiently by assisting in defining the search queries. A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to relieve the user with the needs to understand the database schema which limits the difficulty and wasted time consuming to implement searches (Par. 0002-0004 Juha).
Bakalash in combination with Juha does not teach but Vierich teaches (b); setting the set identifier of the start data set as a current data drilling state (Col. 8 Lines 18-24 Vierich discloses the drill-through predicate or search condition is the starting place provide targets.  The search condition is seen as the current data drilling);
Bakalash and Vierich are analogous art because they are in the same field of endeavor, data drilling. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data drilling of Bakalash to include the efficient interface of Vierich, to allow data to be drilled through to locate results. A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to enable it to be easier to locate data associated with dependencies for data drilling (Par. 0002-0004 Vierich).
(c);presenting one or more data set related to the current data drilling state to a user on a graphical user interface (Par. 0029 Bakalash discloses presenting search results to a user on a display);
Bakalash teaches wherein the one or more data sets related to the current data drilling state are identified by identifying definitions of set relations comprising to the set identifier of the start data set using the third data structure, Wherein the one or more data sets include a second data set; and (Par. 0212 and Par. 0213 Bakalash discloses the items from the Ordered List are copied to the work list.  A given item from the work list is selected and the corresponding child is identified);
(d) receiving, from the user, a selection of the second data set from the one or more data sets (Par. 0055 Bakalash discloses a user submitting a query that analyses multiple tables to identify results);
 (e) using the definitions of the relations in the second data structure to  identify a hierarchy-independent relation between the current data drilling state and second data set (Par. 0212 and Par. 0213 Bakalash discloses the items from the child list are used to identify items.  The child list is seen as the second data structure. Par. 0212 Bakalash discloses identify structures by starting at a current level.  A given item from the work list is selected and the corresponding child is identified.  The path is seen as the child identified with the item).
 
 As to claim 22 Bakalash in combination with Juha and Vierich teaches each and every limitation of claim 21.
In addition Bakalash teaches further comprising: 
and iteratively executing (c) to (e) for the current data drilling state until the logical path linking the start data set and an end data set has been data drilled (Par. 0210 Bakalash discloses iteratively expanding the hierarchy groups to identify data).

As to claim 26 Bakalash in combination with Juha and Vierich teaches each and every limitation of claim 21.
In addition Bakalash teaches a (f) using the logical path, retrieving the second data set and setting the second data set as the current data drilling state (Par. 0215 Bakalash discloses incrementing the current level to the next level. The next level is seen as the identified items of the child list. The setting the second data set as current level is seen as the incrementing levels based upon the identified items). 


As to claim 27 Bakalash teaches non-transitory computer-readable medium comprising machine-executable code that, upon execution by a computer, implements a method for data hierarchy-independent data drilling, the method comprising: 
(a) accessing a database comprising (Par. 0202 Bakalash discloses accessing a database);
(1) a first data structure comprising definition of at least two data set, wherein a definition of a data set comprises a unique data set identifier an a set name wherein the set name is not a part of the set identifier (Fig. 11C(v) and Par. 209 Bakalash discloses the Parent List Structure. The Parent List Structure is seen as 
 (2) a second data structure comprising definition of relations of the at least two data sets, wherein a definition of a relation comprises a unique identifier of the relation, wherein a relation is a type of logical path between two data sets (Fig. 11C(vi) and Par. 209 Bakalash discloses the Child List Structure. The child list structure is seen as the second data structure. The items on the child list are seen as the different data sets.  The set name is seen as the item name. The unique set identifier is seen as the children.  The logical path between two data sets is seen as the item associated with a child or list of children);
and (3) a third data structure comprising definitions of set relations between the at least two data sets, wherein a definition of a set relation associates a unique identifier of a relation, from the second data structure, to the respective unique set identifier of two data sets from the first data structure (Fig. 11C(vi) and Par. 209 Bakalash discloses the Ordered List.  The item is seen as the identifier.  The children are seen as the unique set identifier of two data sets from the first data structure);
wherein a given row of the third data structure comprises two unique set identifiers from the first data structure (Fig. 11C(vi) and Par. 213 Bakalash discloses the row contains two unique set identifiers. The children are seen as the unique set identifier);
wherein all data sets in the first data structure are hierarchy independent such that a set relation is capable of associating a unique identifier of a relation to the respective set identifiers of any two data sets of all of the data sets (Par. 0093 Juha discloses using the metadata to perform a search. The metadata is used to receive a search term. The search term is used to search a database. Par. 0109 and Par. 0110 Juha discloses a tree structures with multiple primary key-foreign key reference forming a chain of tables.  Par. 0110 Juha discloses a primary key-foreign key references between a first and second table and a primary key-foreign key reference between a first and third table. The second and third table are seen as the two data set of all the data sets. The metadata associated with the search term is seen as the hierarchy independent since the metadata can access any item within the database);
Bakalash and Juha are analogous art because they are in the same field of endeavor, data drilling. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data drilling of Bakalash to include the efficient interface of Juha, to allow data to be located by the user more efficiently by assisting in defining the search queries. A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to relieve the user with the needs to understand the database schema which limits the difficulty and wasted time consuming to implement searches (Par. 0002-0004 Juha).
Bakalash in combination with Juha does not teach but Vierich teaches (c). setting the set identifier of the start data set as a current data drilling state (Col. 8 Lines 18-
Bakalash and Vierich are analogous art because they are in the same field of endeavor, data drilling. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data drilling of Bakalash to include the efficient interface of Vierich, to allow data to be drilled through to locate results. A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to enable it to be easier to locate data associated with dependencies for data drilling (Par. 0002-0004 Vierich).
Bakalash teaches (c);presenting one or more data set related to the current data drilling state to a user on a graphical user interface (Par. 0029 Bakalash discloses presenting search results to a user on a display);
Bakalash teaches wherein the one or more data sets related to the current data drilling state are identified by identifying definitions of set relations comprising to the set identifier of the start data set using the third data structure, Wherein the one or more data sets include a second data set; and (Par. 0212 and Par. 0213 Bakalash discloses the items from the Ordered List are copied to the work list.  A given item from the work list is selected and the corresponding child is identified);
(d) receiving, from the user, a selection of the second data set from the one or more data sets (Par. 0055 Bakalash discloses a user submitting a query that analyses multiple tables to identify results);
 (e) using the definitions of the relations in the second data structure to  identify a hierarchy-independent relation between the current data drilling state and second data set (Par. 0212 and Par. 0213 Bakalash discloses the items from the child list are used to identify items.  The child list is seen as the second data structure. Par. 0212 Bakalash discloses identify structures by starting at a current level.  A given item from the work list is selected and the corresponding child is identified.  The path is seen as the child identified with the item).


As to claim 28 Bakalash in combination with Juha and Vierich teaches each and every limitation of claim 27.
In addition Bakalash teaches further comprising: 
(g) iteratively executing (d) to (f) for the current data drilling state until the logical path linking the start data and an end data set has been data drilled (Par. 0210 Bakalash discloses iteratively expanding the hierarchy groups to identify data).

As to claim 31 Bakalash in combination with Juha and Vierich teaches each and every limitation of claim 30.
In addition Bakalash teaches a seventh data structure comprising definitions of relations between objects, wherein a definition of each object relation associates a relation, from the second data structure, to the respective data object identifier of two data objects from the fifth data structure (Par. 0212 and Par. 0213 Bakalash discloses the items from the child list are used to identify items.  The child list is seen as the second data structure. Par. 0212 Bakalash discloses identify structures by starting at a current level.  A given item from the work list is selected and the corresponding child is identified.  The path is seen as the child identified with the item).

As to claim 32 Bakalash in combination with Juha and Vierich teaches each and every limitation of claim 27.
In addition Bakalash teaches a (f) using the logical path, retrieving the second data set and setting the second data set as the current data drilling state (Par. 0215 Bakalash discloses incrementing the current level to the next level. The next level is seen as the identified items of the child list. The setting the second data set as current level is seen as the incrementing levels based upon the identified items). 



9.	Claims 23, 24, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Bakalash et al. U.S. Patent No. 2008/0021864 (herein as ‘Bakalash’) in combination with Juha European Patent Application No. 2455869 (herein as ‘Juha’), Vierich et al. U.S. Patent No. 7,243,106 (herein as ‘Vierich’) and further in view of Gill et al. U.S. Patent Application Publication No. 2010/0299348 (herein as ‘Gill’).

As to claim 23 Bakalash in combination with Juha and Vierich teaches each and every limitation of claim 21.
Bakalash in combination with Juha and Vierich does not teach but Gill teaches outputting all discovered paths to data tables other than intermediate relation tables on a graphical user interface (Par. 0038 Gill discloses display the results on a display to the user. Par. 0054 Gill discloses searching other items of interest based upon the attributes of the identified secondary entity and the selected entity. Searching other 
selecting a first data tables (Par. 0055 Gill discloses selecting tables based upon the data store); 
selecting records from the first data table (Par. 0056 Gill discloses selecting data items of interest);
and passing data of the selected records as parameters to queries for records from a second data table (Par. 0057 Gill discloses the response to a query is data items of interest that are located from the data store).
A person of ordinary skill in the art at the time of would have been motivated to make this combination in order to have searches that are user friendly (Par. 0006 Gill).

As to claim 24 Bakalash in combination with Juha and Vierich teaches each and every limitation of claim 21.
Bakalash in combination with Juha and Vierich does not teach but Gill teaches wherein the database further comprises: 
a fourth data structure, comprising definitions of data properties of the at least two data sets wherein a definition of a data property includes an identifier of the data property a set identifier from the first data structure, and a data property name (Par. 0026 Gill discloses each entity has attributes and fields which map to multiple tables. The attribute are seen as the definition of a data property. The filed is seen as the identifier. An addition each entity has an object type. Par. 0029 Gill discloses a secondary entity having ties to a primary entity);
a fifth data structure, comprising definitions of data objects of the at least two data sets wherein a definition of a data object includes a unique data object identifier and a data set identifier, from the first data structure (Par. 0030 Gill discloses any am intermediate entity can be constructed from any number of primary entities being mapped to secondary entities);
a sixth data structure, comprising definitions of data object values wherein a definition of a data object value comprises (i) the data object value (ii) a data object identifier, from the fifth data structure, and (iii) a data property identifier, from the fourth data structure (Par. 0030 Gill discloses any intermediate entity can be constructed from any number of primary entities being mapped to secondary entities. The entity is seen as the data object).

As to claim 25 Bakalash in combination with Juha, Vierich and Gill teaches each and every limitation of claim 24.
In addition Gill teaches wherein the database further comprises: 
and a seventh data structure, comprising definitions of relations between objects, wherein a definition of each object relation associates a relation, from the second data structure, to the respective data object identifier of two data objects from the fifth data structure (Par. 0030 Gill discloses any am intermediate entity can be constructed from any number of primary entities being mapped to secondary entities).

As to claim 29 Bakalash in combination with Juha, Vierich and Gill teaches each and every limitation of claim 27.
outputting all discovered paths to data tables on a graphical user interface (Par. 0038 Gill discloses display the results on a display to the user. Par. 0054 Gill discloses searching other items of interest based upon the attributes of the identified secondary entity and the selected entity. Searching other items of interest based upon the attributes is seen as outputting all discovered paths to other data tables other than intermediate relation tables); 
selecting a first data table (Par. 0055 Gill discloses selecting tables based upon the data store);  
selecting records from the first data table (Par. 0056 Gill discloses selecting data items of interest); 
and passing data of the selected records as parameters to queries for records from a second data table (Par. 0057 Gill discloses the response to a query is data items of interest that are located from the data store). 
A person of ordinary skill in the art at the time of would have been motivated to make this combination in order to have searches that are user friendly (Par. 0006 Gill).

As to claim 30 Bakalash in combination with Juha and Vierich teaches each and every limitation of claim 27.
Bakalash in combination with Juha, Vierich does not teach but Gill teaches wherein the database comprises: 
a fourth data structure, comprising definitions of data properties of the at least two data sets wherein a definition of a data property includes an identifier of the data property and a set identifier, from the first data structure, and a data property name (Par. 0026 Gill discloses each entity has attributes and fields which map to multiple tables. The attribute are seen as the definition of a data property. The filed is seen as the identifier. An addition each entity has an object type. Par. 0029 Gill discloses a secondary entity having ties to a primary entity);
a fifth data structure, comprising definitions of data objects of the at least two data sets wherein a definition of a data object includes an unique data object identifier and a data set identifier, from the first data structure (Par. 0030 Gill discloses any am intermediate entity can be constructed from any number of primary entities being mapped to secondary entities); 
a sixth data structure, comprising definitions of data object values wherein a definition of a data object value comprises (i) the data object, (ii) a data object identifier, from the fifth data structure, and (iii) a data property identifier from the fourth data structure (Par. 0030 Gill discloses any am intermediate entity can be constructed from any number of primary entities being mapped to secondary entities).


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bestgen et al. U.S. Patent Application Publication No. 2007/0027860 (herein as ‘Bestgen’). Bestgen discloses a database facility supports database join queries in a database environment having at least one database table divided into multiple partitions based on a partition key value. The facility determines .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  July 08, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159